Motion Granted in Part; Abatement Order filed March 10, 2015




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-14-00924-CV
                                   ____________

    VINCENT ANTHONY MATASSA AND ADAM HENRY ROBISON,
                         Appellants

                                        V.

              BRIGHTOIL PETROLEUM (USA), INC., Appellee


                    On Appeal from the 234th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2012-37056

                            ABATEMENT ORDER

      The parties have filed a joint motion to postpone the briefing schedule. The
motion is granted in part. The appeal is abated for 60 days.

      The appeal will be reinstated on this court’s active docket after sixty days.
Any party may file a motion stating grounds for reinstating the appeal before the
end of the sixty-day period. Any party may also file a motion to dismiss the appeal
or other dispositive motion at any time. Any party may file a motion to extend the
abatement period for completion of mediation or to finalize a settlement.



                                     PER CURIAM